DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “sheet placing unit” and “unloading unit” will be interpreted under 112(f) as frames [0045], [0046]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (English Translation of JP2013042017) in view of Kazutaka (English Translation of JP2017168565A).  
Regarding claim 1, Fujisawa teaches a protective member forming apparatus that forms a protective member on a surface of a plate-shaped workpiece [0014], the protective member forming apparatus comprising:
an radiation applying table that supports the workpiece on a support surface of a support plate of the radiation applying table (Figure 18 and [0031]);
a sheet placement unit capable of placing, on the support surface, a sheet that is larger than the workpiece and through which the ultraviolet rays are transmittable ([0015];  Figure 12 and 13, items 32, 34, and W; and Figure 19); 
a resin supply unit that supplies a curable liquid resin to the sheet placed on the support surface [0011] and [0014];

a pressing unit that presses the workpiece from another surface of the workpiece toward the liquid resin supplied to the sheet placed on the support surface [0069]-[0071],
an unloading unit that holds the sheet to which the workpiece is fixed with the liquid resin cured being interposed between the sheet and the workpiece, and unloads the workpiece from the radiation applying table ([0015], Figure 12 and 13, items 32, 34, and W); and
an ionizer unit that ejects ionized air to the support surface of the ultraviolet radiation applying table, wherein, when the sheet is spaced from the support surface by the unloading unit, the ionized air ejected from the ionizer unit is introduced along the support surface into a gap between the sheet and the support surface ([0059] and Figure 7). 

Fujisawa does not teach an ultraviolet radiation source disposed in the ultraviolet radiation applying table and the support plate capable of allowing rays from a radiation source disposed in the radiation applying table to be transmitted through

	Kazutaka teaches a protection member forming apparatus comprising a UV radiation source disposed in the table for curing the liquid resin disposed on the surface of the wafer ([0017] and Figure 2).

	Both Fujisawa and Kazutaka teach resin sealing semiconductor wafers. It would have been obvious to one of ordinary skill in the art to substitute the resin and curing source of Fujisawa with the resin and curing source of Kazutaka, a functionally equivalent resin and curing source for resin sealing semiconductor wafers. 


	Regarding claim 2, Fujisawa in view of Kazutaka teaches the apparatus as applied to claim 1, further comprising:
	a light blocking cover including a light blocking member that covers a space over the support surface of the ultraviolet radiation applying table (Fujisawa, Figure 18, item 59 and [0053]-[0055]); 
a light blocking shutter that opens and closes a portion of the light blocking cover to allow the unloading unit to enter the space (Fujisawa, [0064] and [0071]),
wherein, when the light blocking shutter is capable of opening the portion of the light blocking cover, part of the ionized air ejected from the ionizer unit is applied in such an orientation as to press an end region of the sheet near the light blocking shutter against the support surface (Fujisawa, [0064]-[0065]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANA C PAGE/Examiner, Art Unit 1745